Citation Nr: 0301198	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
right wrist disability.  

2.  Entitlement to a rating higher than 20 percent for a 
left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision which granted 
service connection for right and left wrist disabilities, 
and assigned a 20 percent rating for each disability.  The 
veteran is appealing the ratings assigned for both wrist 
disabilities.


FINDINGS OF FACT

1.  The veteran is right-handed.  Service connection for 
right and left wrist conditions became effective on August 
25, 1999.

2.  Prior to September 29, 2000, the left wrist disability 
was manifested by limitation of motion, swelling, 
arthritis, and nonunion of the navicular bones.  

3.  The veteran underwent surgical fusion of his left 
wrist during a hospitalization beginning September 29, 
2000, and necessitated convalescence through November 30, 
2000.  

4.  Subsequent to the surgery, the veteran's left wrist 
disability has been manifested by neutral ankylosis.  

5.  The veteran's right wrist disability is manifested by 
limitation of motion, swelling, arthritis, and nonunion of 
the carpal navicular.






CONCLUSIONS OF LAW

1.  From August 25, 1999, through September 28, 2000, the 
left wrist disability was 20 percent disabling.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.71a, Code 5212 (2002).

2.  Following hospitalization for surgery on September 29, 
2000, for left wrist fusion, the veteran required 
convalescence through November 30, 2000.  38 C.F.R. § 4.30 
(2002).  

3.  Beginning December 1, 2000, the veteran's left wrist 
disability has been 30 percent disabling.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Code 
5214 (2002).

4.  The veteran's right wrist fracture residuals are 30 
percent disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Code 5212 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from October 1979 to 
December 1982.  On the entrance examination report of 
medical history in October 1979, the veteran reported he 
was right-handed.  His service medical records reflect 
that he sustained fractures of both wrists, and that the 
left wrist required two surgical procedures.  On the 
separation examination in October 1982, a deformity of the 
volar surface of the left wrist, with stiff range of 
motion, was noted.  Instability of the left wrist with 
degenerative joint disease was diagnosed.  On the medical 
history form, the veteran reported he was left-handed.  

On August 25, 1999, the veteran filed a claim for service 
connection for residuals of fractures of both wrists.

The veteran was examined by VA in connection with his 
claims in May 2000.  A history of bilateral navicular 
fractures was noted.  He complained of pain in both wrists 
with swelling and weakness of the wrist and decreased 
sensation of the fingers, at times with paresthesias.  
Both wrists were swollen over the radial side.  There was 
tenderness with crepitation on motion.  Range of motion 
was as follows: on the right, he had flexion to 45 
degrees, extension to 40 degrees, radial deviation to 5 
degrees, ulnar deviation to 20 degrees, pronation to 90 
degrees, and supination to 60 degrees.  On the left, 
flexion was to 30 degrees, extension to 20 degrees, radial 
deviation to 10 degrees, ulnar deviation to 10 degrees, 
pronation to 90 degrees, and supination to 60 degrees.  
The X-rays showed severe degenerative joint disease of the 
wrist secondary to nonunion of navicular fractures.  The 
diagnosis was degenerative joint disease of the wrist with 
nonunion of navicular fractures.  The examiner commented 
that the veteran was having significant problems with his 
wrists.

In May 2000, the RO awarded service connection for right 
wrist fracture, degenerative joint disease with nonunion 
of navicular fracture, which it evaluated as 20 percent 
disabling; and for residuals of left wrist fracture, 
degenerative joint disease with nonunion of navicular 
fracture, which it evaluated as 20 percent disabling.  The 
effective date of the grant of service connection and the 
disability ratings was August 25, 1999, the date of 
receipt of the veteran's claim.  The RO found that an 
analogous rating based on neurological symptomatology was 
appropriate, and, accordingly, the 20 percent ratings for 
each wrist were rated under Diagnostic Code 5212-8512.  

VA outpatient treatment records show that in June 2000, 
the veteran sought treatment for pain and limitation of 
motion in both wrists.  X-rays showed scaphoid nonunion 
and severe arthritis in the right wrist, and apparent 
avascular necrosis of the lunate and severe arthritis in 
the left wrist.  

On September 29, 2000, because of advanced radiocarpal and 
intercarpal arthritis that was status post lunate excision 
with prosthetic lunate placement, he underwent a left 
wrist synovectomy and a total wrist fusion.  He was 
discharged from the hospital on October 1, 2000, with his 
left wrist in a cast.  On November 9, 2000, an orthopedic 
surgery clinic note following up on the left wrist fusion 
indicated that the veteran was not having much pain.  He 
moved his fingers well, and sensory findings were intact.  
The cast was removed, and a splint applied.  He was 
advised to do no heavy lifting yet with the hand.

X-rays in December 2000 disclosed status post left wrist 
fusion, and old fracture deformity of the right navicular, 
and probably the distal right radius, with degenerative 
changes of the radiocarpal joint on the right wrist.  

He underwent a VA peripheral nerves examination in 
December 2000.  He reported bilateral wrist pain, and he 
referred to recent left wrist fusion surgery and 
anticipated right wrist fusion surgery.  He complained of 
numbness on the right little finger and on the tips of the 
fingers off and on, mainly on the right side and 
occasionally on the left side as well.  He did not 
complain of any loss of strength, but he said that his 
motion was limited due to pain and swelling of the wrist 
joints.  He stated that he had been so disabled that he 
had not been working.  On physical examination, there was 
diffuse swelling of both wrist joints, especially in the 
posterior aspects.  There was a scar on the left wrist and 
some swelling as well.  Neurological examination revealed 
minimal positive findings with impaired sensation 
especially for light touch in the right little finger, and 
noted that the veteran also said he had hyperesthesia in 
the tips of the other fingers.  He also had a shock-like 
sensation when the examiner touched the ulnar nerve in the 
ulnar groove on the right side but not the left side.  The 
intrinsic right hand muscles seemed to be good, but 
because of pain, the examiner could not say for sure that 
this was due to muscle weakness or the joint problems.  
The neurological examination was otherwise normal.  The 
final impressions were status post fracture of the wrist 
joints bilaterally with fusion surgery for the left wrist 
joint, and awaiting surgery for the right wrist.  In 
addition, the examiner noted that the veteran had clinical 
signs and symptoms suggestive of ulnar neuropathy at the 
ulnar groove, but associated carpal tunnel syndrome could 
not be completely ruled out.  It was noted that the main 
problem was felt to be joint problems and not neurological 
problems, except to the extent found on examination.  

In January 2001, on a VA joints examination, it was noted 
that he still had some pain in the area of the recent left 
wrist fusion.  He said that now, his right wrist was also 
giving him problems, and he had a tingling in his fingers 
of the right hand in a median nerve distribution.  The 
examination of the left wrist showed a six-inch dorsal 
wrist scar with palpable hardware beneath the scar.  The 
left wrist was fused at 10 degrees dorsal extension.  
Pronation of the left wrist and forearm was to 90 degrees, 
and supination was to 60 degrees.  His right wrist was 
bulbous with tenderness in the wrist area.  Right wrist 
range of motion when he flexed was only to 30 degrees, and 
extension was to 30 degrees; radial deviation was to five 
degrees, and ulnar deviation was to 20 degrees.  There was 
tenderness in the wrist, with a positive Tinel's over the 
median nerve.  The accompanying X-rays showed a left wrist 
fusion, and nonunion of the navicula of the right wrist 
with degenerative joint disease.  The diagnoses were 
status post left wrist fusion secondary to a fractured 
navicula; nonunion of a fractured navicula with 
degenerative joint disease of the right wrist; and carpal 
tunnel syndrome of the right wrist.

In March 2001, on VA joints examination, the veteran 
reported that his right wrist pain had been getting worse 
and worse, and he still had problems moving his right 
wrist secondary to pain. On examination, there was 
tenderness on the radial side of his right wrist, but no 
swelling or erythematous change.  Range of motion of the 
right wrist showed dorsiflexion to 40 degrees, palmar 
flexion to 30 degrees, radial deviation to 15 degrees, 
ulnar deviation to 35 degrees.  Range of motion of the 
left wrist (which was fixed) showed zero for dorsiflexion, 
palmar flexion, radial deviation, and ulnar deviation.  
There was no swelling or heat or erythematous changes on 
the left wrist.  A scar was seen on the dorsal side of the 
left wrist.  The examining VA physician's diagnoses were 
traumatic left wrist osteoarthritis status post wrist 
fusion on the left side; he stated that there was no range 
of motion in the left wrist, which severely compromised 
left wrist function.  The physician also diagnosed right 
wrist osteoarthritis, and noted he had decreased range of 
motion and pain in the right wrist which caused 
compromised function of the right wrist.  

The report of a VA examination conducted in October 2002 
noted that the veteran was right-handed.  On examination, 
range of motion of the right wrist was noted to be 
severely reduced, with volar flexion of 20 degrees (normal 
40 degrees), dorsal flexion 30 degrees (normal 40 
degrees), ulnar deviation 5 degrees (normal 15 degrees), 
and radial deviation 5 degrees (normal 10 degrees).  The 
left wrist was fused in 0 degrees of volar dorsal flexion, 
in the neutral position.  X-rays showed advanced 
degenerative arthritis of the right wrist with old 
nonunion of the carpal navicular.  The left wrist was 
fused in the neutral position with plates, screws, and 
bone grafts.  The diagnosis was posttraumatic arthritis of 
both writs, and left wrist fused in the neutral position.  
It was commented that he definitely had service-connected 
disability in both wrists, which "enables" him to normally 
use his hand.  Possible aggravation by weather changes or 
attempted use of the hand was also noted.  

II.  Legal analysis

The veteran is seeking ratings that are higher than the 20 
percent ratings now in effect for the left and right wrist 
disabilities.  He appeals initial ratings assigned on the 
granting of service connection for these disabilities.   

The file shows that by correspondence, rating decisions, 
the statement of the case, and a supplemental statement of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claim.  VA examinations have 
been provided.  Identified relevant medical records have 
been obtained.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  

Because this appeal ensues from the initial rating 
assigned on the granting of service connection, different 
percentage ratings may be assigned for different periods 
of time, since the August 25, 1999 effective date of 
service connection, based on the facts found (so-called 
"staged ratings").  Fenderson v. West, 12 Vet.App. 119 
(1999).  In this case, the RO did not find any staged 
ratings, and assigned a 20 percent rating for each wrist 
disability effective August 25, 1999 (the date on which 
service connection became effective).  

The veteran's service department entrance examination in 
1979 noted that the veteran was right-handed; however, his 
separation examination noted he was left-handed.  The most 
recent examination request asked for clarification of this 
matter, and the veteran was noted to be right-handed on 
the October 2002 VA examination.  Accordingly, the Board 
finds that his right extremity is the major extremity.

In assigning the current ratings of 20 percent for each 
wrist, the RO used Diagnostic Code 5212-8512.  The RO 
noted that the neurological rating code 8512 of 38 C.F.R. 
§ 4.124 reflected an analogous rating.  See 38 C.F.R. § 
4.20.  Under this code, which pertains to paralysis of the 
lower radicular group, involving the intrinsic muscles of 
the hand and flexor of the wrist and fingers, different 
ratings are assigned depending upon whether the extremity 
involved is the major or minor extremity.  For the major 
extremity, a 20 percent rating is warranted for mild 
incomplete paralysis; a 40 percent rating is warranted 
when there is moderate incomplete paralysis; a 50 percent 
rating is warranted for severe incomplete paralysis; and a 
70 percent rating is warranted for complete paralysis.  
The corresponding ratings for the minor extremity are 20, 
30, and 40 percent for mild, moderate, and severe 
incomplete paralysis, and 60 percent for complete 
paralysis.  38 C.F.R. § 4.124a, Code 8512.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

The maximum rating for limitation of motion of the wrist 
(dorsiflexion or palmar flexion) is 10 percent.  38 C.F.R. 
§ 4.71a, Code 5215.  Limitation of supination of the 
forearm to 30 degrees or less warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Code 5213.  Limitation of 
pronation of the forearm beyond the last quarter of the 
arc warrants a 20 percent rating.  Id.  Limitation of 
pronation with motion lost beyond the middle of the arc 
warrants a 20 percent rating if involving the minor 
extremity, and a 30 percent rating if involving the major 
extremity.  Id.  Normal supination is 85 degrees and 
normal pronation is to 80 degrees.  38 C.F.R. § 4.71, 
Plate I. 

Malunion of the radius, with bad alignment, warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Code 5212.  Nonunion 
in the lower half, with false movement, without loss of 
bone substance or deformity, warrants a 20 percent rating 
in the minor extremity and a 30 percent rating in the 
major extremity.  Id.  Nonunion in the lower half, with 
false movement, with loss of bone substance and marked 
deformity, warrants a 30 percent rating in the minor 
extremity and a 40 percent rating in the major extremity.  
Id. 

With respect to the left (minor) wrist disability, 
initially, the Board notes that since neurological 
symptoms have not been found in this wrist, and the 
disability has been medically determined to be essentially 
orthopedic in nature, the disability should not be rated 
under a neurological diagnostic code.

The veteran underwent fusion of the left wrist in 
September 2000; therefore, because of the resultant change 
in the disability, staged ratings are appropriate.  See 
Fenderson, supra.  Prior to that surgery, the VA 
examination in May 2000 showed swelling and limitation of 
motion of the left wrist.  However, his pronation was 
normal, and limitation of motion based on dorsiflexion, 
palmar flexion, or supination warrant only a 10 percent 
rating.  X-rays showed severe degenerative joint disease 
of the wrist secondary to nonunion of navicular fractures.  
If analogized to nonunion in the lower half of the radius, 
a 20 percent rating may be assigned based on malunion 
without loss of bone substance or deformity.  38 C.F.R. § 
4.71a, Code 5212.  However, an evaluation in excess of 20 
percent contemplates loss of bone substance of one inch or 
more and marked deformity must be shown; such have not 
been shown.  Therefore, an evaluation in excess of 20 
percent for left wrist disability was not warranted, prior 
to the surgery in September 2000.  

The veteran was admitted to the hospital on September 29, 
2000 for left wrist fusion surgery.  After his fusion 
surgery, the wrist was in a cast until November 9, 2000, 
when a splint was applied.  He was advised to limit 
lifting with that hand.  Based on the left wrist fusion 
surgery, and post-surgical convalescence, the veteran is 
entitled to a temporary total convalescent rating for the 
period from September 29, 2000, through November 30, 2000.  
38 C.F.R. § 4.30.  

Beginning December 1, 2000, the veteran's left wrist 
disability has been manifested by a fused wrist, with no 
range of motion.  Therefore, the Board finds the rating 
code for ankylosis of the wrist to be the most appropriate 
diagnostic code.  Ankylosis of the minor wrist, favorable, 
in 20 to 30 degrees of dorsiflexion, warrants a 20 percent 
rating.  Ankylosis which is neither favorable nor 
unfavorable warrants a 30 percent rating.  Unfavorable 
ankylosis, in any degree of palmar flexion, or with ulnar 
or radial deviation, warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Code 5214.  

In December 2000, the examination noted his hand to be 
fixed in 10 degrees of dorsiflexion.  On the October 2002 
examination, his wrist was noted to be fixed in a neutral 
position.  Accordingly, since the ankylosis of the wrist 
is neither favorable nor unfavorable, a 30 percent rating 
is warranted under Diagnostic Code 5214.  

In sum, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent for left wrist 
fracture residuals prior to September 29, 2000.  From 
September 29, 2000, through November 30, 2000, he is 
entitled to a temporary total rating based on 
convalescence.  Beginning December 1, 2000, a 30 percent 
schedular rating for ankylosis of the left wrist is 
warranted.  See Fenderson, supra.  

With respect to the right (major) wrist, the evidence 
shows severe limitation of motion, and nonunion of the 
carpal navicular, with advanced degenerative arthritis.  
Although carpal tunnel syndrome was noted in January 2001, 
and ulnar neuropathy in December 2000, neurological 
findings were not shown subsequently, and, in any event, 
were limited to mild sensory manifestations.  Therefore, a 
higher rating based on Diagnostic Code 8512 is not 
warranted.

The right wrist symptoms are most closely related to 
nonunion of the radius.  See 38 C.F.R. § 4.71a, Code 5212, 
supra.  His severe limitation of motion with arthritis may 
be analogized most closely to false movement, and, 
together with the nonunion, a 30 percent rating under 
Diagnostic Code 5212 is warranted.  There have been no 
periods of time, since the effective date of service 
connection, during which a different disability rating has 
been warranted; thus "staged ratings" are not warranted.  
See Fenderson, supra.  

The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in making this decision.  


ORDER

The left wrist disability is to be rated 20 percent from 
August 25, 1999 through September 28, 2000; it is to be 
assigned a temporary total convalescent rating from 
September 29, 2000 through November 30, 2000; and it is to 
be rated 30 percent effective since December 1, 2000.  To 
this extent, a higher rating for a left wrist disability 
is granted.

A right wrist disability is to be rated 30 percent 
effective from August 25, 1999, and to this extent, a 
higher rating for this disability is granted.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

